NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTONIO FERNANDEZ,                              No. 20-55723

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-09424-FMO-SK
 v.                                             Central District of California,
                                                Los Angeles
ROBERTA A. TORRES; CBC
RESTAURANT CORP., a Delaware
Corporation,                                    MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                            Submitted October 4, 2021**
                               Pasadena, California

Before: GRABER and OWENS, Circuit Judges, and BREYER,*** District Judge.

      Antonio Fernandez appeals the district court’s order granting in part and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.
denying in part his motion for attorneys’ fees and costs, following settlement of his

claims under the Americans with Disabilities Act and California’s Unruh Civil

Rights Act against Roberta Torres and CBC Restaurant Group. We have

jurisdiction under 28 U.S.C. § 1291, and we reverse and remand.

      The district court abused its discretion when it ignored the time billed by

three of Fernandez’s five attorneys because the case was “overstaffed.” See

Moreno v. City of Sacramento, 534 F.3d 1106, 1115 (9th Cir. 2008). While we

agree with the district court that Fernandez’s lawyers overbilled, it was “arbitrary”

to ignore entirely the time billed by three of the five lawyers. Id. at 1113. These

three appear to have performed at least some necessary work, such as drafting a

joint Rule 26 report and a settlement agreement. To the extent that overstaffing

resulted in inefficiencies, the district court should reduce the fee award in

proportion to those inefficiencies, rather than through a “shortcut.” Id.

      The district court also abused its discretion in calculating the hours of the

two attorneys whose work it considered. The court provided cogent reasons for its

specific cuts as to various tasks, but its final additional 10% reduction for “general

excessiveness” lacked any justification. Although the court may order a “haircut”

of ten percent with only a “cursory explanation,” Id. at 1112, it must provide a

“specific articulation of [its] reasoning” when ordering a larger reduction.

Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1111 (9th Cir. 2014) (quotation


                                           2
marks omitted). Thus, when a court has already reduced the fee award, it must

provide further explanation to reduce it by another ten percent. See Gonzalez v.

City of Maywood, 729 F.3d 1196, 1200 (9th Cir. 2013).

        However, the district court did not abuse its discretion in reducing the hourly

rates for the two attorneys. They did little to show the court that their requested

rates were “in line with those prevailing in the community for similar services” by

reasonably comparable lawyers. Chaudhry, 751 F.3d at 1110 (quotation and

citation omitted). Though the court provided relatively little explanation in its

order, this reduction was justified because the case was a simple one and the

attorneys had failed to provide much information. See id.; Moreno, 534 F.3d at

1114.

        REVERSED and REMANDED.




                                           3